Name: 82/444/EEC: Council Decision of 29 June 1982 appointing a member of the Advisory Committee on the Training of Dental Practitioners
 Type: Decision
 Subject Matter: nan
 Date Published: 1982-07-14

 Avis juridique important|31982D044482/444/EEC: Council Decision of 29 June 1982 appointing a member of the Advisory Committee on the Training of Dental Practitioners Official Journal L 206 , 14/07/1982 P. 0037 - 0037*****COUNCIL DECISION of 29 June 1982 appointing a member of the Advisory Committee on the Training of Dental Practitioners (82/444/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to Council Decision 78/688/EEC of 25 July 1978 setting up an Advisory Committee on the Training of Dental Practitioners (1), and in particular Articles 3 and 4 thereof, Whereas by its Decision 80/376/EEC (2) the Council appointed Mr Erik R. Hansen as a member for the period ending on 25 March 1983; Whereas on 8 June 1982 the Danish Government nominated Mr Eli Schwarz as a replacement for Mr Erik R. Hansen, member of the abovementioned Committee, HAS DECIDED AS FOLLOWS: Sole Article Mr Eli Schwarz is hereby appointed a member of the Advisory Committee on the Training of Dental Practitioners in place of Mr Erik R. Hansen for the remainder of the latter's term of office, which runs until 25 March 1983. Done at Brussels, 29 June 1982. For the Council The President P. de KEERSMAEKER (1) OJ No L 233, 24. 8. 1978, p. 15. (2) OJ No L 93, 10. 4. 1980, p. 22.